             Case 3:16-cr-00440-WHA Document 109 Filed 07/11/19 Page 1 of 2



 1 ARKADY BUKH
   Bukh Law Firm, PLLC
 2 1123 Avenue Z
   Brooklyn, NY 11235
 3
   Phone: (718) 376-4766
 4 Fax: (718) 376-3033
   Email: honorable@usa.com
 5
   VALERY NECHAY (SBN 314752)
 6 Law Chambers Building
   345 Franklin Street
 7 San Francisco, CA 94102
   Telephone:    415-652-8569
 8 E-Mail:       valery@nechaylaw.com
 9
   Attorneys for Defendant
10 Yevgeniy Nikulin
11
                                     UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO DIVISION
14
15   UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
                                     )
16        Plaintiff,                 ) STIPULATION AND [PROPOSED] ORDER
                                     ) RESCHEDULING MOTION HEARING DATE
17     v.                            )
                                     )
18   YEVGENIY ALEXANDROVICH NIKULIN, )
                                     )
19        Defendant.                 )
                                     )
20                                   )
21
            Defendant Yevgeniy Nikulin, represented by Arkady Bukh and Valery Nechay, and the United
22
     States, represented by Assistant United States Attorney Michelle J. Kane, hereby stipulate to the
23
     following:
24
            1.      The Court set a hearing regarding Defendant counsel Bukh Law Firm’s motion to
25
     withdraw as counsel for July 17, 2019.
26
            2.      Defense counsel is not available to appear on July 17, 2019
27
            3.      The parties agree to reschedule said hearing for August 6, 2019.
28

     STIPULATION & [PROPOSED] ORDER                      1
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 109 Filed 07/11/19 Page 2 of 2



 1          4.     The Court has already excluded time from Speedy Trial Act calculations until the January

 2 13, 2020, trial date.
 3          IT IS SO STIPULATED.

 4 DATED: July 11, 2019                                Respectfully submitted,

 5                                                     DAVID L. ANDERSON
                                                       United States Attorney
 6
 7                                                     /s/
                                                       MICHELLE J. KANE
 8                                                     Assistant United States Attorney
 9
10                                                     /s/
                                                       ARKADY BUKH
11                                                     Counsel for Yevgeniy Alexandrovich
                                                       Nikulin
12
13                                                     /s/
                                                       VALERY NECHAY
14                                                     Counsel for Yevgeniy Alexandrovich
                                                       Nikulin
15
16                                                 ORDER
17          Based upon the stipulation of counsel, and for good cause shown, the Court HEREBY ORDERS
18 that the hearing on Defendant counsel Bukh Law Firm’s motion to withdraw as counsel is scheduled for
19 August 6, 2019.
20 IT IS SO ORDERED.
21
22 Dated:                                              _______________________________________
                                                       HON. WILLIAM ALSUP
23                                                     United States District Judge
24
25
26
27
28

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                               2
